Citation Nr: 0218310	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis.

(The Board will address the merits of the underlying claim 
of entitlement to service connection for rheumatoid 
arthritis in a subsequent decision.)


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran had over 20 years active duty service ending 
with his retirement in June 1978.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 
2000, a statement of the case was issued in April 2000, 
and a substantive appeal was received in March 2001.  
Although the veteran initially requested an RO hearing, he 
later accepted a conference with a Decision Review Officer 
in lieu of a personal hearing.

It is noted that the veteran's appeal originally included 
the issue of entitlement to an increased rating for 
arthritis of the cervical spine which had been rated as 
zero percent disabling.  By a January 2002 Decision Review 
Officer Decision, the schedular rating for arthritis of 
the cervical spine was increased to 10 percent disabling.  
In a January 2002 statement, the veteran had indicated 
that would be satisfied with assignment of the 10 percent 
rating.  Therefore, the increased rating issue is no 
longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).  

However, in a subsequent March 2002 statement, the veteran 
advanced another claim for an increased rating  for 
arthritis of the cervical spine.  This new increased 
rating claim has not yet been adjudicated and is hereby 
referred to the RO for appropriate action.

The Board is undertaking additional development of the 
issue of entitlement to service connection for rheumatoid 
arthritis pursuant to the authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development has been 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  By rating decision in November 1989, a claim by the 
veteran for entitlement to service connection for 
rheumatoid arthritis was denied; a notice of disagreement 
was not received to initiate an appeal from that 
determination. 

2.  Evidence received since the November 1989 rating 
decision is so significant that it must be considered to 
fairly decide the veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1989 rating decision which denied 
entitlement to service connection for rheumatoid arthritis 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection 
for rheumatoid arthritis.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary review of the record reveals that the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis was denied by rating decision in 
November 1989 on the basis that rheumatoid arthritis was 
ruled out in service, the veteran had not been diagnosed 
or treated for rheumatoid arthritis after service, and 
there was no current evidence of treatment for or 
diagnosis of such impairment.  The veteran was furnished 
notice of that determination; however, he did not file a 
timely notice of disagreement, and the November 1989 
rating decision became final.  38 U.S.C.A. § 7105(c).  
Nevertheless, a claim which is the subject of a prior 
final determination will be reopened and the prior 
disposition reviewed if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  By the March 
2000 rating decision, the RO initially found that new and 
material evidence had been received to reopen the claim.  
However, the RO has proceeded to deny the underlying 
service connection claim on the merits.  Although the RO 
has reopened the claim, the issue of whether new and 
material evidence has been received to reopen the claim is 
a question that must be addressed by the Board regardless 
of the RO's action because it goes to the Board's 
jurisdiction to adjudicate the underlying merits of the 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  However, the amended 
version is only applicable to claims filed on or after 
August 29, 2001.  The change in the regulation therefore 
does not impact the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Review of the record reveals that subsequent to the 
November 1989 rating decision, the RO received private 
treatment records which include diagnoses of and treatment 
for rheumatoid arthritis as well as statements from the 
veteran's treating physicians with respect to the original 
onset of this disorder.  In view of the fact that the 
basis for the November 1989 denial was that there was no 
evidence of current treatment for or diagnosis of 
rheumatoid arthritis and that such disorder had been ruled 
out during service, this newly received evidence is 
clearly new and material.  The Board therefore affirms the 
RO's finding that the claim has been reopened.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of VCAA.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The development to 
be undertaken by the Board prior to a decision on the 
merits of the veteran's appeal will ensure compliance with 
VCAA and implementing regulations.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis.  The appeal is granted to this 
extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

